OGG, Judge.
This is an appeal from the judgments and sentences of two criminal cases that were consolidated for trial before the court after the defendant waived his right to a trial by jury. After hearing the evidence in Maricopa County Cause No. CR-72686, the trial judge found the defendant guilty of Count I: first degree burglary and Count II: breaking into a coin operated contrivance. In Maricopa County Cause No. CR-72687 the defendant was found guilty of burglary in the first degree.
After he was sentenced on all three convictions, the defendant filed a notice of appeal in propria persona.
Appellant, an indigent, was represented at all proceedings from the preliminary hearing through sentencing by appointed counsel. Said counsel has advised this court by motion to withdraw that after a diligent search of the entire record in this case he has been unable to discover any reversible error upon which an appeal can be based and that this appeal is frivolous. He has filed a brief reciting the facts, of the case and his inability to discover any genuine arguable issue and has furnished appellant with a copy of his brief and motion to withdraw in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After the filing of counsel’s brief, this court granted appellant an additional period in which to file his own supplemental brief, raising any points he might choose to bring to this court’s attention. The appellant has filed a supplemental brief.
This court has read and considered the brief filed by appointed counsel and appellant’s supplemental brief, has examined the entire record of the proceedings and has determined that there was no fundamental error and that this appeal is wholly frivolous.
The judgments and sentences appealed from are affirmed.
DONOFRIO, P. J., and STEVENS, J., concur.